CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-QSB of Midnight Holdings Group, Inc. (the “Company”) for the for the quarterly period ended June 30, 2007 filed with the Securities and Exchange Commission (the “Report”), I, Richard Kohl, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the consolidated financial condition of the Company as of the dates presented and consolidated results of operations of the Company for the periods presented. Dated: December 28, 2007 By:/s/ Richard Kohl Richard Kohl Chief Financial Officer This certification has been furnished solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. A signed original of this written statement required by Section 906 has been provided to Midnight Holdings Group, Inc. and will be retained by Midnight Holdings Group, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
